Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1: “incapable of being moved together”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maes (US 2004/0238061) in view of Mueller (USPN 7,644,737).
Regarding Claim 1, Maes discloses a fabric guiding device (Para. 1) for a face-to-face weaving machine (Para. 1), comprising a 5cutting knife (Para. 25, “cutting knife”) and an upper bridge (2) and a lower bridge (1) which are positionable at adjustable distances from one another and from the cutting knife (Para. 15-18 & 35) by means a drive (Para. 19 & 35, “electric motor”), wherein  the device comprises coupler (3 &/or 7) which are switchable between a first position in which the upper bridge and the lower bridge are coupled to one another (Para. 15-18), 10as a result of which the upper bridge (2) and the lower bridge (3) are positionable together via said drive (Para. 19, 25-35), and a second position in which the upper bridge and the lower bridge are decoupled from one another (Para. 36, Figures 1 & 2, since the plate is clamped on it appears they could be decoupled) so that only the upper bridge or only the lower bridge is positionable via the drive (Para. 35, “move the upper and/or the lower cutting rail over the give distance”); where in the second position, the lower bridge and the upper bridge are incapable of being moved together (Para. 35, “move the upper and/or the lower cutting rail over the give distance”, since one can be moved the other would not move with the other rail). If there is doubt that 
Regarding Claim 2, Maes and Mueller discloses the lower bridge (1) is positionable in both the first and the second position of the coupler (3 &/or 7) and in that said coupler (3 &/or 7) are switchable between a first position in which the lower bridge (1) and the upper bridge (2) are coupled to 20one another, as a result of which they are positionable together (Para. 15-18 & 25-35), and a second position in which only the lower bridge is positionable (Maes, Para. 35 “move the upper and/or the lower cutting rail over the give distance” & Mueller, Col. 2, line 67-Col. 3, line 4 “actuating devices”, “adjusted” & Col. 3, lines 30-39, “actuating device”, “adjustable”, Figures 1 & 3).  
Regarding Claim 3, Maes discloses the drive comprise hydraulic or electric actuators (Para. 19 & 35, “electric motor”).  
Regarding Claim 4, Maes discloses the drive (Para. 19 & 35, “electric motor”) comprise one or more screw mechanisms (3 &/or 7) which are provided in order to position the upper bridge and the lower bridge with respect to one another (Para. 15-18 & 25-35) and with respect to the cutting knife (Para. 15-18 & 25-35), and 30in that the drive comprise at least one electric motor which is provided in order to rotate the screw mechanisms for adjusting said bridges (Para. 19 & 35, “electric motor”).  
Regarding Claim 5, Maes discloses the drive comprise a first (Para. 19 & 35, “electric motor” & “left and right spindles”) and second (Para. 19 & 35, “electric motor” & “left and right spindles”) drive, wherein the first drive is provided at one end of the 5bridge which is positionable when the coupler are switched into their second position and in that the second drive is provided at the other end of said bridge (Para. 34 & 35, “both sides”  & “left and right”).  
Regarding Claim 6, Maes discloses the fabric guiding device comprises one or more position sensors (Para. 20 & 34) for determining the position of the upper bridge, the lower bridge and the cutting knife.  
Regarding Claim 7, Maes discloses said 15position sensors (Para. 20 & 34) are at least provided at the ends of both the upper bridge and the lower bridge (Para. 34, “both sides”).  
Regarding Claim 8, Maes does not specifically disclose said position sensors are at least provided at the middle of the lower bridge. It however would have been obvious to one of ordinary skill in the art before the effective filing date to modify the location of the sensors in order to provide an optimal configuration for the sensors, since experiment with location of parts would be a known technique to improve the production in the manner claim (KSR). Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  
Regarding Claim 9, Maes discloses the device comprises first clamper (9) which are provided to release the upper bridge and the lower bridge and secure them in the set position (Para. 29-33).  
Regarding Claim 10, Maes discloses the device comprises second clamper (9, Figures 1 & 2, there are two) which are provided to release the lower bridge between both ends and secure it again when the desired position has been reached (Para. 29-33).  
Regarding Claim 11, Maes discloses the first clamper (9) and/or second clamper (9, Figures 1 & 2, there are two) comprise pneumatic, hydraulic or electric actuators (Para. 35, “electric motors”).
Regarding Claim 




12, Maes discloses the first clamper or the first clamper and/or second clamper (9) are provided to connect the upper bridge or the lower bridge, respectively, to the chassis of the weaving machine (Para. 13 & 29-33, Figures 1 & 2).  
Regarding Claim 13, Maes discloses a face-to-face weaving machine provided with a fabric guiding device (Para. 1 & 13, Figures 1 & 2) according to one of Claims 1 to 12.  
Regarding Claim 14, Maes discloses a method for positioning a lower bridge (1) and/or an upper bridge (2) of a fabric guiding device (Para. 1) of a face-to-face weaving machine, wherein the upper bridge 15(2) and the lower bridge (1) are positionable by means of drive (Para. 19 & 35, “electric motor”), characterized in that the fabric guiding device (Para. 1) furthermore comprises coupler (3 &/or 7) which are switchable between a first and a second position, in that the coupling means are switched to the first position, in which the lower bridge and the upper bridge are coupled to each other (Para. 15-18), to position 20the lower bridge and the upper bridge together (Para. 19, 25-35), and in that the coupling means are switched to the second position, in which the lower bridge and the upper bridge are uncoupled from each other (Para. 36, Figures 1 & 2, since the plate is clamped on it appear they couple be uncoupled), so that only the upper bridge or only the lower bridge is positionable by means of the drive means (Para. 35, “move the upper and/or the lower cutting rail over the given distance”). If there is doubt that Maes discloses a second position in which only one bridge moves. Mueller discloses guide plates (4 & 6 or 72 & 74) having a second position in which an upper bridge and the lower bridge are decoupled from one another (Col. 2, line 67-Col. 3, line 4 “actuating devices”, “adjusted” & Col. 3, lines 30-39, “actuating device”, “adjustable”, each is adjustable separate from another, Figures 1 & 3) so that only the upper bridge or only the lower bridge is positionable via the drive (Col. 3, lines 30-39, “actuating device”, “adjustable”, Figure 3).  Maes and Mueller are analogous to the application since they both are directed to a cutting device on a weaving machine. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second position, of Maes, to only have one bridge movable in order to provide a set bridge distance for the cutting device to provide consistency. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  
Regarding Claim 15 Maes discloses the coupler (3 &/or 7) is switched into the first position first in order to displace both bridges (2, 3) together Para. 15-18 & 25-35), and subsequently into the second position in order to move only the upper bridge or only the lower bridge to the desired position (Maes, Para. 35, “move the upper and/or the lower cutting rail over the given distance” & Mueller, Col. 2, line 67-Col. 3, line 4 “actuating devices”, “adjusted” & Col. 3, lines 30-39, “actuating device”, “adjustable”, Figures 1 & 3).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732